Citation Nr: 1011078	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-29 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
nonservice-connected pension benefits in the amount of 
$57,474.00


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 decision of a Committee on Waivers 
and Compromises (Committee) of the Department of Veteran's 
Affairs (VA) that denied the Veteran's claim of entitlement 
to a waiver of the recovery of an overpayment of $57,474.00 
in VA nonservice-connected pension benefits.


FINDINGS OF FACT

1.  Effective from November 1, 1999, the Veteran was paid 
nonservice-connected pension benefits based upon his 
permanent and total disability as a result of nonservice-
connected disabilities and his earning no income.  Notice of 
his entitlement was accompanied by information which set 
forth factors affecting the right to payment.  He was 
instructed as to his duty to notify VA in the event that he 
had any change in his income, to include as a result of 
Social Security earnings, or in the event that he began 
working.

2.  In correspondence received by VA in January 2001, the 
Veteran certified, in response to a VA request, that he had 
not received any income in the past 12 months, including from 
the Social Security Administration.  

3.  In December 2002, VA amended the Veteran's award of 
improved pension, based upon a cost of living adjustment.  He 
was again advised that he should immediately inform VA in the 
event that his income changed, including as a result of the 
receipt of Social Security benefits.

4.  In September 2006, VA obtained information showing that 
the Veteran had been receiving income from the Social 
Security Administration.  Information received in October 
2006 showed that such benefits had been paid since October 
1999.  This information was later verified by the Veteran.

5.  In October 2006, VA proposed to reduce the Veteran's 
nonservice-connected pension benefits based upon evidence 
indicating that he had earned unreported income from the 
Social Security Administration since being awarded pension 
benefits.  He was advised that without proof to the contrary 
within 60 days, his pension would terminate and an 
overpayment would result.  The Veteran did not respond.

6.  In December 2006, the RO reduced the nonservice-connected 
pension benefits, effective February 1, 2001, resulting in an 
overpayment of $57,474.00.

7.  The Veteran's failure to report his income earned from 
the Social Security Administration was the sole cause of the 
overpayment at issue.

8.  The Veteran's failure to report his Social Security 
income despite his knowledge that nonservice-connected 
pension benefits were income-dependent demonstrates a bad 
faith intent to seek unfair advantage with knowledge of the 
likely consequences, resulting in monetary loss to the 
Government.


CONCLUSIONS OF LAW

1.  An overpayment of VA nonservice-connected pension 
benefits in the calculated amount of $57,474.00 was properly 
created.  38 U.S.C.A. §§ 1503, 1521, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2009).

2.  Waiver of recovery of the overpayment of nonservice-
connected pension benefits in the amount of $57,474.00 is 
precluded by reason of bad faith on the part of the 
appellant.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

These provisions, however, are not applicable to requests for 
waiver of recovery of overpayments.  Lueras v. Principi, 18 
Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 
(2002); 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, 
the Board may proceed to issue a decision in this appeal 
without further consideration of the VCAA.

Waiver of Overpayment

The issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a 
request for waiver of the indebtedness.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  

The record reflects that the Veteran has been in receipt of 
VA nonservice-connected pension benefits since November 1, 
1999.  The record also reflects that notice of his 
entitlement was accompanied by information which set forth 
factors affecting the right to payment.  The Veteran was 
aware of the need to inform VA if he began working or became 
self-employed, or if he received income from any other 
sources, including the Social Security Administration.  In 
response to a VA request for continued certification of his 
eligibility for nonservice-connected pension, in December 
2000, the Veteran certified that he had not received any 
income, including from the Social Security Administration, in 
the previous 12 months.  

Information associated with the claims folder in September 
2006 indicated that the Veteran was currently receiving 
disability benefits from the Social Security Administration.  
Additional information received in October 2006 showed that 
such benefits had been paid since October 1999.  This 
information was later verified by the Veteran.

Because the Veteran was awarded nonservice-connected pension 
benefits based upon his report of earning no income at all, 
the Board concludes that the overpayment was properly created 
because the Veteran received benefits to which he was not 
legally entitled, as explained more fully below.

The Veteran requested a waiver of recovery of the overpayment 
of nonservice-connected benefits within 180 days of receiving 
notification of the indebtedness.  As he filed a timely 
application for waiver of the overpayment, he meets the basic 
eligibility requirements for a waiver of recovery of his VA 
indebtedness.  The Board thus turns to the merits of the 
Veteran's claim.  38 U.S.C.A. § 5302(a) (West 2002); 
38 C.F.R. § 1.963(b)(2) (2009).

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person having an interest in obtaining the waiver and if the 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965 (2009).

The phrase equity and good conscience means the arrival at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements (which are not intended to be all-
inclusive):  (1) fault of the debtor, (2) balancing of faults 
between the debtor and VA, (3) undue hardship of collection 
on the debtor, (4) defeat of the purpose of an existing 
benefit to the appellant, (5) unjust enrichment of the 
appellant, and (6) whether the appellant changed positions to 
his or her detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(a) (2009).

The standard of equity and good conscience will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a) (2009); Ridings v. Brown, 6 Vet. App. 544 
(1994).

In a July 2006 decision, the Committee on Waivers and 
Compromises determined that the facts of the case did not 
reveal fraud on the part of the Veteran in the creation of 
the overpayment, but that the Veteran acted in bad faith in 
creating the debt.  After reviewing the evidence, the Board 
concurs that the Veteran's actions did not rise to the level 
of fraud, and similarly concludes that the Veteran acted in 
bad faith in the creation of the overpayment, barring his 
eligibility for a waiver of the overpayment.  

In correspondence received from the Veteran in February 2007, 
the Veteran stated that he had not informed VA of his award 
of disability benefits from the Social Security 
Administration because he had thought that disability 
benefits, from whatever source, would not impact his 
eligibility for VA nonservice-connected pension benefits.  In 
his September 2008 substantive appeal, the Veteran added that 
it should have been the responsibility of the Social Security 
Administration to notify VA of his award, as opposed to his 
own responsibility.  In both statements, the Veteran 
requested a waiver of the collection of the resulting 
overpayment in pension benefits, based upon financial 
hardship.  

VA regulations define "bad faith" as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b) (2009).

After reviewing the record, the Board concludes that the 
Veteran's failure to inform VA of his Social Security income 
in the December 2000 request for verification of his income, 
coupled with his later statement that it should have been the 
responsibility of the, Social Security Administration to 
notify VA of his award, as opposed to his own responsibility, 
when he knew he was awarded pension benefits based upon his 
earning no income, to be sufficient proof that he acted with 
the intent to seek unfair advantage and with knowledge of the 
likely consequences, resulting in monetary loss to the 
Government.  The Veteran's contention that he had been 
unaware that his earnings from the Social Security 
Administration would impact his eligibility for nonservice-
connected pension benefits is unavailing.  The record 
reflects that since the time of the award of pension 
benefits, the Veteran was on notice that he was required to 
report any change in his income to VA.  

Accordingly, the Board concludes that the evidence supports a 
finding that the Veteran demonstrated bad faith by failing to 
completely and accurately report his earnings to VA for the 
purpose of obtaining VA benefits to which he was otherwise 
not entitled.  There is not an approximate balance of 
positive and negative evidence as to the issue on appeal so 
as to warrant application of the doctrine of reasonable 
doubt.  In light of the finding of bad faith, waiver of 
recovery of the overpayment is precluded by law.  There is no 
basis for further consideration regarding the elements of 
equity and good conscience, such as hardship or other 
equitable factors.  See also Farless v. Derwinski, 2 Vet. 
App. 555 (1992).  Although the Board sympathizes with the 
financial difficulties created by recovery of this debt, the 
law requires its recovery.


ORDER

Waiver of the recovery of overpayment of VA nonservice-
connected pension benefits in the amount of $57,474.00 is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


